DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 was considered by the examiner.
Drawings
The drawings filed on 10/18/2019 are acceptable for examination by the examiner.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EVANS et al. (cited by applicant, 9,239,959; hereafter EVANS).  
Evans teaches regarding claim a laser scanning device, comprising: a scanning prism 200 (column 3, lines 15-21; figure 2D), comprising a plurality of scanning mirror surfaces (heptagonal; column 3, lines 27-30), wherein the plurality of scanning mirror surfaces are configured to rotate about a scanning axis 203, a normal of each of the scanning mirror surfaces forms a space angle (column 9, lines 45-57) with the scanning axis 203, and values of all the space angles are not all the same (shown in figure 2B): a transceiver assembly 209, comprising a laser emitting unit 221 and a laser receiving unit 255, wherein the laser emitting unit 221 is configured to generate a scanning line by rotation of the scanning mirror surfaces, wherein the same one laser emitting unit 221 is configured to generate a plurality of scanning lines by rotation of the scanning prism 200 (figures 2A-3; column 3, lines 15-60; the first embodiment is shown is figures 2A-2E).
Regarding claim 2, the laser scanning device comprises at least two transceiver 245a-b assemblies scanning fields of view of which are partially overlapped (figures 2A-2E; 4A-4B). 
Regarding claim 7, the scanning prism comprises three, four, five or six scanning mirror surfaces (shown in figure 2B).  
Regarding claim 12, a LIDAR 200 device, comprises: the laser scanning device (figure 2, column line; LADAR encompenses LiDAR).
Regarding claim 13, the scanning method applied to the LIDAR device further comprising: providing a transceiver assembly comprising a laser emitting unit and a laser receiving unit; rotating a scanning prism with a plurality of scanning mirror surfaces about a scanning axis: projecting a laser beam by the laser emitting unit to the scanning mirror surfaces, and generating scanning lines by rotating the scanning mirror surfaces, wherein a normal of each of the scanning mirror surfaces forms a space angle with the scanning axis, and values of the space angles each are not all the same, such that the same laser emitting unit generates the plurality of scanning lines (figures 2A-2E; column 3, lines 15-60, column 5, line 23- column 6, line 24).
Regarding claim 14, at least two transceiver assemblies245a-b, scanning fields of view of which are partially overlapped, are provided (column 8, lines 42-65).
Regarding claim 15, at least three transceiver assemblies, which are disposed around the scanning prism, and the fields of view of all the transceiver assemblies are abutted upon successively to form a continuous field of view, are provided (column 8, line 66 - column 9, line 10).
Regarding claim 16, the scanning mirror surface 200 reflects, to the laser receiving unit corresponding to the laser emitting unit generating the scanning line, a signal light corresponding to the scanning line and returned by a target (figure 2B and 2D).
Regarding claim 17, the method wherein an emergent light generated after the laser beam projected by the laser emitting unit towards the scanning prism is reflected conforms to the following formula: 2*theta+alpha (0 =< theta <360/N)} 2*(Utheta-360/N)+alpha (360/N =< theta < 2*360/N) H_Angle = 2*{theta-2*360/N)+alpha (2*360/N =< theta <3*360/N) | M 2*(theta-(N-1)*360/N)+alpha ((N~-1)*360/N =< theta < N*360/N) V_Angle = Lidar Angle(Lidar NUM) + Mirror_Angle X = Range* cos(V_Angle* D2Rad)* cos(H_Angle* D2Rad) Y = Range“ cos(V_Angle* D2Rad)* sin(- H_Angle* D2 Rad) Z = Range* sin(V_Angle* D2Rad) wherein a coordinate system is established with a center point of a section of the scanning axis in the scanning prism as a coordinate origin, the scanning axis as a Z axis, an X axis and a y axis are established in a horizontal plane, H_Angle is an angle between a projection of the emergent light in the horizontal plane and the x axis, V Angle is an angle between the emergent light and the horizontal plane, N is the number of the scanning mirror surfaces of the scanning prism, Lidar NUM is a serial number of the laser emitting unit, Lidar Angle (Lidar NUM) is an angle between the laser beam of the laser emitting unit with the serial number of Lidar NUM and the horizontal plane, Mirror Angle is an angle between the normal of the scanning mirror surface generating the emergent light and the horizontal plane, alpha is an angle between the x axis and the projection of the emergent light in the horizontal plane in a clockwise direction when a rotation angle of the scanning prism is 0, Range is a ranging value of the emergent light measured by the LIDAR device, D2Rad is a constant, and X, Y, and Z are three-dimensional coordinates of the target reflecting the emergent light respectively, wherein when the scanning prism rotates clockwise, theta is the rotation angle of the scanning prism, and when the scanning prism rotates counterclockwise, theta is 360 the rotation angle of the prism (conventional formula for LIDAR/LADAR; ISR).
Regarding claim 18, the method further comprising: rotating the scanning prism to pass through a first angle, a second angle, a third angle and a fourth angle sequentially in a process of rotating by 360/N degrees, wherein N is the number of the scanning mirror surfaces of the scanning prism; obtaining the signal light of the first transceiver assembly for the first scanning mirror surface when the scanning prism is detected to rotate to the first angle; obtaining the signal light of the second transceiver assembly for the second scanning mirror surface when the scanning prism is detected to rotate to the second angle; stopping obtaining the signal light of the first transceiver assembly for the first scanning mirror surface when the scanning prism is detected to rotate to the third angle; and stopping obtaining the signal light of the second transceiver assembly for the second scanning mirror surface when the scanning prism is detected to rotate to the fourth angle (column 3, lines 15-60; column 4, line 39 – column 5, line 10, lines 21-29; column 4, line 62 – column 5, line 12).
Regarding claim 19, the step of obtaining the signal light of the first transceiver assembly for the first scanning mirror surface further comprises: driving the laser emitting unit of the first transceiver assembly to project the laser beam; wherein the step of stopping obtaining the signal light of the first transceiver assembly for the first scanning mirror surface further comprises: stopping driving the laser emitting unit of the first transceiver assembly to project the laser beam (column 4, line 62 – column 5, line 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claim invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over EVANS in view of ZHU ( WO 2013/177650 A1) 
Evans does not teach three transceiver assemblies.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize three transceiver assemblies since it has been held that it is within ordinary skill in the art use plural elements in place of one.
Regarding claim 3, wherein the laser scanning device comprises at least three transceiver assemblies which are disposed around the scanning prism and the fields of view of which are abutted upon each other successively to form a continuous field of view (figures 4A-4C; column 9, lines 11-35).  
Regarding claim 4, wherein at least some of the transceiver assemblies are symmetrically disposed relative to the scanning axis (figure 2B, 4C, column 9, lines 45-59).  
Regarding claim 5, wherein spatial-attitude angles of the transceiver assemblies relative to the scanning axis each are different or the same (figure 2B, 4C, column 9, lines 45-59).  
Regarding claim 6, wherein axial heights of the transceiver assemblies along the scanning axis are different or the same (figure 2B, does not discuss different axial heights for transceivers).
Regarding claim 8, the space angles are decremented by a same angular difference (column 9, lines 45-59).  
Regarding claim 9, each of the transceiver assemblies comprises a plurality of laser emitting units and a plurality of laser receiving units, wherein each laser emitting unit is configured to emit a laser beam, and angles are formed between any two the laser beams (figure 2D, fiber optics couplers).
Regarding claim 10, the laser beams are arranged in a divergent state or a convergent state (the beams either are divergence or convergence). 
Regarding claim 11, the same scanning mirror surface 245 is configured to not only reflect the laser beams, but also receive a signal light returned after the laser beams are irradiated on a target, and to reflect the signal light to the laser receiving unit corresponding to the laser emitting unit emitting the laser beams.
The rationale for combining the teaching of EVANS with the “ordinary skill teaching” of using plural elements within a LiDAR/LADAR system, is to obtain yield predictable results by combining prior art elements according to known methods.
It would have been obvious to one of ordinary skill in the art at the time of the filing of this application to use the plural transceivers with the teaching of EVANS to control laser radar for navigation imaging systems.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  SUN teaches an optical system having three single transceiver assemblies. CALDWELL teaches an optical system having three single transceiver assemblies for an air data system.  COOPER teaches the relationship between LADAR and LIDAR. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANA GRAINGER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        


QG